ITEMID: 001-96559
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF STOYAN MITEV v. BULGARIA
IMPORTANCE: 4
CONCLUSION: No violation of Art. 3
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Pavlina Panova;Peer Lorenzen;Rait Maruste
TEXT: 7. On 17 August 1997 the applicant was arrested after neighbours found him beating another elderly individual, who later died from his injuries.
8. In a judgment of 10 December 1998 the Burgas Regional Court found the applicant guilty of premeditated murder and sentenced him to seventeen years’ imprisonment, to be initially served in a high security prison. The applicant appealed against the judgment.
9. In a judgment of 15 November 1999 the Burgas Court of Appeal upheld the lower court’s judgment. The applicant lodged a cassation appeal.
10. Two hearings before the Supreme Court of Cassation were adjourned because of the applicant’s failure to attend them as a result of his deteriorating medical condition.
11. On 21 July 2000 the Supreme Court of Cassation ordered the applicant’s release on bail. The guarantee was deposited on 24 July 2000 and the applicant was released the next day.
12. Subsequently, several more hearings were scheduled, but none were conducted due to the deteriorating medical condition of the applicant.
13. On 14 December 2001 the applicant passed away.
14. In view of the applicant’s death, by a decision of 19 March 2002 the Supreme Court of Cassation quashed the judgment of the Burgas Court of Appeal and discontinued the criminal proceedings against him.
15. The applicant was a pensioner who retired on medical grounds. After a domestic accident in 1993 he became disabled, walked with a stick and limped because his left leg had become shorter than his right by six centimetres. The applicant was apparently a heavy smoker.
16. At the time of his arrest on 17 August 1997 the applicant allegedly sustained an injury to his testicles. On 20 February 1998 his lawyer requested the courts to order that his client be provided with hospital treatment for the aforementioned injury. It is unclear whether the applicant received any such treatment. At the time, he was held at the detention facility of the Burgas Investigation Service.
17. On 21 November 1997 the applicant was transferred to Stara Zagora Prison where he was examined by a doctor. He complained of poor blood circulation in both legs and was found to have angiopathy. It does not appear that he received any specific treatment for this condition. The applicant was also diagnosed with left-sided inguinal hernia and was prohibited physically intensive work.
18. On 11 February 1998 the applicant was examined by the prison doctor, who found that the applicant’s inguinal hernia was progressing and ordered that it be operated on.
19. On 4 March 1998 the applicant was transferred to Sofia Prison Hospital where on 10 March 1998 the operation was performed. The applicant remained hospitalised for at least another ten days, when his stitches were removed. He was discharged on an unspecified day, advised not to lift anything heavy and was given thirty days’ home leave.
20. On an unspecified date before May 1998 the applicant returned to Stara Zagora Prison.
21. Some time prior to July 1998 the applicant developed an infection or complications which affected his urinary tract and he had difficulty urinating. It is unclear whether he received any treatment for this condition and when it cleared up.
22. At around 10:30 a.m. on 28 January 2000 the applicant, while physically exerting himself for an unspecified reason, developed a very severe headache, his mouth became crooked, he started having difficulty speaking and his right limbs became numb. Upon examination, he was found to have very high blood pressure. The applicant was taken to the emergency room of Stara Zagora hospital where various tests were performed, including a CAT scan (computed tomography) of the brain. As a result, it was discovered that he had suffered a stroke and was diagnosed with the following:
“Brain atherosclerosis. Arterial hypertension - 3rd stage. Transient disturbance of the brain’s blood circulation in the left carothic system (stroke). Right-sided hemiparesis.”
23. The applicant returned to the medical ward in Stara Zagora Prison where he was placed under medical supervision and ordered to remain in bed. He was prescribed daily doses of Agapurin, Vasopren and Cinnarizine.
24. As the applicant’s medical condition had stabilised, on 9 February 2000 the prison warden proposed that the applicant be transferred to Sofia Prison Hospital for further treatment and rehabilitation.
25. On 18 February 2000 the applicant was transferred to the neurological ward of Sofia Prison Hospital.
26. At Sofia Prison Hospital the applicant was prescribed a medication regime aimed at improving the blood circulation to his brain. On 23 February 2000 he also started physiotherapy.
27. The applicant’s medical records from his stay at this facility indicate that his medical condition was regularly monitored, but sometimes not every single day. He also appears to have had regular contact with and access to doctors or medical personnel, who addressed, in so far as possible, the complaints or complications he had.
28. On 1 March 2000 a medical commission examined the applicant and concluded that it was not necessary to move him to an outside civil medical facility, as he was showing signs of improvement and the required treatment could be provided adequately at Sofia Prison Hospital.
29. The applicant’s medical record indicates that on 20 March 2000 he said he had fainted while being led out to see a visitor.
30. It appears that the applicant’s medical condition gradually began to deteriorate. Towards the end of April or the beginning of May 2000 it worsened considerably.
31. On 4 May 2000 another CAT scan of the applicant’s brain was performed, which found evidence of a five millimetre encephalomacic lesion in the internal brain cavity.
32. A medical report by the head of the neurological ward of Sofia Prison Hospital indicated that the applicant’s diagnosis was as follows:
“Generalised and brain atherosclerosis; ischemic (thromboembolic) brain stroke; right-sided hemiparesis; partial aphasia; arterial hypothermia – 3rd stage”.
It also specified that as a result of the lack of specialised rehabilitation and physiotherapy the applicant’s ability to move would continue to deteriorate, as had his speech as a result of the lack of a logopaedic specialist. The doctor concluded the following:
“the patient is unsuitable to remain in [prison] conditions of high or standard level of security. [The applicant] requires constant monitoring of his arterial pressure, neurological status and to be given therapy...”.
33. On 9 May 2000 a medical commission found the applicant’s blood pressure too unstable, and that this precluded his participation in the hearing of that day. In addition, it reasoned that if the applicant’s medical condition did not improve, due to the heightened risk of a second stroke it would be necessary to assess whether to propose that his detention be replaced with another measure to secure his participation in the court proceedings.
34. On 15 May 2000 a medical commission of three doctors from the Hospital of the Ministry of Internal Affairs prepared a report on the applicant’s medical condition. They found that in spite of his initial improvement by following the prescribed treatment, the applicant’s condition was deteriorating. They proposed that the applicant be released from detention for an initial period of three months in order to receive adequate treatment for his condition in a specialised civil medical facility. The report was sent to the warden of Stara Zagora Prison.
35. On 18 May 2000 the warden of Stara Zagora Prison proposed to the Burgas Regional Court that the applicant’s detention be replaced with another measure to secure his participation in the court proceedings. He based his proposal on the findings of the medical commission of 15 May 2000 and the need for the applicant to receive treatment in a specialised rehabilitation centre.
36. On an unspecified date, the Burgas Regional Court apparently refused to replace the applicant’s detention with another measure to secure his participation in the court proceedings. The applicant appealed, but on 2 June 2000 the Supreme Court of Cassation upheld the lower court’s decision. The latter court based its decision on the contradictions it had found in the medical reports prepared since March 2000 regarding the applicant’s medical condition, his ability to move, the course of the treatment required and the place most suitable to obtain it. The court concluded the following:
“it cannot be unequivocally concluded that the applicant’s [medical] condition had deteriorated to such an extent as to exclude the possibility that he might be moved or transported and, accordingly, that [the applicant] might abscond or reoffend”.
37. On 20 June 2000, in spite of the medical restriction, the applicant was taken to court to attend a hearing without an escort or a wheelchair. When he returned at 11.45 a.m. he had very high blood pressure. He was given medication and by 4.30 p.m. his blood pressure had been lowered to a safer level.
38. On 1 July 2000 an interview with the applicant appeared in the national newspaper Sega which detailed his situation in Sofia Prison Hospital. In it the applicant expressed his desire to be released from prison on medical grounds and his fears that this would not happen and that he would die in detention before his case was examined by the courts.
39. Acting on a new petition for release, on 21 July 2000 the Supreme Court of Cassation ordered the applicant’s release on bail. It based its decision on the proposal of the warden of Stara Zagora Prison of 18 May 2000 and the findings of the medical commission of 15 May 2000. The court noted the inability of the applicant to move on his own and thus to abscond or reoffend and also the need for him to receive treatment as an outpatient in a medical facility, which ruled out the imposition of house arrest as an alternative to detention.
40. The applicant was treated at various medical establishments following his release on bail, but with no viable improvement. For example, from 15 to 20 September 2000 he was a patient at the Neurological Clinic of the Military Medical Academy but was discharged
“due to [his] financial constraints [and] with no improvement in the condition”.
41. A report from the same facility of 8 November 2000 found, inter alia, that the applicant had severely damaged psychological and intellectual capacity due to the numerous strokes he had suffered as a result of the ageing of his arteries and his arterial hypertension. Given the damage caused to his brain he could no longer be considered sane and the likelihood that his condition would improve was minimal.
42. On 14 December 2001 the applicant passed away, the cause being “sudden cardiac arrest”.
43. Section 10 of the Execution of Sentences Act, as in force at the relevant time, provided that prisons might also accommodate persons who have been placed in detention.
44. In addition, section 20c of the Act, as in force at the relevant time, provided that such persons received free medical services at State and municipal medical facilities, as well as at those operated by the Ministry of Internal Affairs.
45. Finally, section 22 of the Act, as in force at the relevant time, provided that if medical establishments attached to prisons were not adequate for the provision of a required treatment, then the detained person was to be sent to a civilian medical facility for that treatment.
NON_VIOLATED_ARTICLES: 3
